Burnet County Public Defender's Office
                          1008 N. Water St. Burnet, Texas 78611 (512)234-3061 FAX (512) 234-3579




                                                                                        April 17, 2015

15 April 2015

COURT OF APPEALS
THIRD DISTRICT OF TEXAS
POBOX 12547
AUSTIN, TX 78711-2547

        RE:     03-15-00212-CR
                Michael Jude Pirie v. The State of Texas


Dear Office of the Clerk:


Thank you again for your previous assistance this past week. Since I last wrote we have filed and the District
Court has granted a motion withdrawing us from representation and allowing Mr. Pirie to proceed pro se. I have
included a copy of this order. Please feel free to reach me at 512 234 3077 (office) or 214 566 5635 (cell).

Sincerely,

Nathan KigHt


c/c
        Michael Pirie
        TDCJ No. 0198 2650
        Holliday Unit
        295 IH-45 North
        Huntsville, TX 77320-8443




                                                                                RECEIVED^
                                                                                APR 1 7 2015
                                                                              THIRD COURTOF APPEALS
                                                                             \_1EF_FREY D.KYLE
                                       CAUSE NO. 40555



THE STATE OF TEXAS                                           IN THE 33r7 424th JUDICIAL

V.                                                           DISTRICT COURT


MICHAEL JUDE PIRIE                                           BURNET COUNTY, TEXAS



                                       ORDER




     BE IT REMEMBERED, that on the H day of Marehr 2015, came on to be considered

the above and foregoing Motion to Withdraw by Defendant's Attorney.      After consideration of

the same, it is the opinion of the Court that the same be:



     (       ) DENIED.




     (/<) GRANTED, IT IS ORDERED, ADJUDGED AND DECREED, that the said
         "




Attorney, NATHAN KIGHT, BURNET COUNTY PUBLIC DEFENDER'S OFFICE, shall

be allowed to withdraw as counsel, and is hereby relieved of any further duty, obligation or

responsibility       to   Defendant        herein:   — MICHAEL       JUDE      PIRIE—--and,

Attorneyr-                                                   ,—be—appointed—to—represent—the

Defendani_who-has-previOTSl7~brerr~determ                         MICHAEL JUDE PIRIE is

allowed to proceed pro se. <0 Gv<A&**{l ^-j fore rcce^J- K/.'-g o£/\l*h^<i of 4ffc*<ou>A pW«/.
     SIGNED:         /U7 °l              ,2015.



                                      Judge- Presiding
                                                                                                   "J a ^V -^——'PITN EY BOWES
                                                                                                                     $ 000.48°
                                                                                             J-Wrf: 00031 53866          APR 152015
Buvvi&t Cowrvty                                                                               £2Sl1 MAILED FROM ZIP CODE 78611
PufcLOc Vefevufar'y Office/
Burnet County
1008 N. Water • Burnet, TX 78611




                                                  P& g^y /Zs V7
                                                   /^37/V T-x
                                                                -?$>-? // - ^^V7

                                   ''S' :•" X 1 %'.?Sz:<--t f   j.lijiljiiinidlj.ipii.nj.ilji.j.l.iii,,),,)!,,,).)!],,!!):